DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 10/12/2021.
Claims 1, 5-6, 8, 11, 15-16, and 18 have been amended and are hereby entered.
Claims 1, 5-6, 8, 11, 15-16, and 18 are currently pending and have been examined.
This action is made FINAL.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, see Page 9, filed 10/12/2021, with respect to the drawings objection have been fully considered, but they are not persuasive. Examiner respectfully disagrees because the updated Paragraph [0070] still includes reference number “318” that is not identified in any drawing.
Applicant’s specification, filed 10/12/2021, with respect to the specification objection have been fully considered and are persuasive. The objection of specification has been withdrawn. 
Applicant’s arguments, see Page 9, filed 10/12/2021, with respect to the 35 U.S.C. 112(b) rejection of Claims 6 and 11-20 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of Claims 6 and 11-20 has been withdrawn. 
Applicant’s arguments, see Page 9, filed 10/12/2021, with respect to the 35 U.S.C. 112(f) interpretation of Claim 11 have been fully considered and are persuasive.  The 35 U.S.C. 112(f) interpretation of Claim 11 has been withdrawn. 
Applicant's arguments, see Pages 9-10, filed 10/12/2021, with respect to the 35 U.S.C. 103 rejection of Claims 1-20 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 9: “In rejecting Claim 1, the Office Action cites to several paragraphs in Berdinis which the Office Action asserts "determining whether the identified delivery vehicle is associated with a first delivery service or a second delivery service." Office Action, at 25. These sections of Berdinis describe only that a customer can identify preferences for certain carriers, and carriers availability/willingness to carry a shipment. See Berdinis, ¶¶ [0027] and [0032]. These sections do not, however, teach or suggest a method where the "server of the distribution network" determines "whether the identified delivery vehicle is part of the distribution network or is associated with a third party network." There is no teaching in Berdinis generally regarding vehicles that are "part of the distribution network" as compared to vehicles "associated with a third party network."” Examiner respectfully disagrees because Office Action also cites Paragraph [0031] which describes “Referring back to FIG. 1, through the device interface 100, the shipment system 1 can communicate with the shipper devices 10, dispatcher devices 20, and carrier devices 30 to coordinate shipments (for example, using the process shown in FIG. 2)... Further, information received from dispatcher devices 20 and carrier devices 30 regarding carriers that may be available to execute shipments, their capabilities, or their 
Applicant's arguments, see Pages 10-11, filed 10/12/2021, with respect to the 35 U.S.C. 101 rejection of Claims 1-20 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 10: “The Office Action does not specifically identify the abstract idea to which the claims are directed, but asserts that the claim features "cover concepts that involve a commercial interaction." Office Action, at 13. The Office Action asserts that the claim "does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B," and provides no further analysis. Id…. Here, the Office only evaluated Claim 1 under Step 1. An analysis which ignores Steps 2A and 2B is incomplete.” Examiner respectfully disagrees because Applicant mischaracterizes Examiner’s 101 rejection. Previous Office Action identifies that “the limitations of receiving, identifying, determining, generating, and updating a routing of the identified vehicle are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction.” (See Page 13 of the Office Action). Since Claim 1 recited an abstract idea (Certain Method of Human Activity such as commercial interaction), the claim was analyzed to determine whether the claim recited additional elements that integrate the exception into a 
Examiner respectfully disagrees Applicant’s arguments on Pages 10-11: “Claims 1 and 11 provide an improvement in the functioning of technology in the technical fields of logistics, mail processing, and electronic communication. Id.  Specifically, Claims 1 and 11 incorporate the alleged abstract idea into a practical application of determining which of carriers associated with a distribution network and a third party network. The features of Claims 1 and 11 do not merely cite generic computer components and do not simply recite an abstract idea by applying the idea to the computer environment. Thus, amended Claims 1 and 11 integrate the alleged abstract idea into a practical application. Because, under Prong 2 of Step 2A, Claims 1 and 11 integrate the abstract idea into a practical application, Claims 1 and 11 are patent eligible, and no further analysis is necessary.” Examiner respectfully disagrees because Claims 1 and 11 recite such an improvement of the delivery process and do not provide an improvement to computers or technology. In addition, the limitation of determining which of carriers associated with a distribution network or a third party network does not integrate the abstract idea into a practical application because the limitation of determining step is considered to be part of the abstract idea. See MPEP 2106.05(a) II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "318" in Paragraph [0070]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11 and 16 are objected to because of the following informalities: the amended Claim 11 missed to delete "a" in "determine whether the identified delivery...." step, and amended Claim 16 has a typo - "associated with the of the distribution network" which should recite as "associated with the distribution network". Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended Claim 1 includes “in a server of a distribution network”, and the amended Claim 11 includes “user interface of a distribution network”. Paragraph [0043] of the specification only describes that “The delivery system 100 includes a request servicing component 205, comprising one or more of a networked computer system, a server, or similar system configured to receive requests from customers and process those requests electronically… In some aspects, the request(s) may be received via a computer portal or interface 210, such as a website, an internet-enabled computing device, a software application, a smartphone, or the like… Any of the components described herein in relation to the delivery system 100 may comprise one or more of a network computer system, a server, or a similar system configured to perform the described operation of the associated component(s).” Paragraph [0166] of the specification describes that “As will be understood by those of skill in the art, in some embodiments, the processes set forth in the following material may be performed on a computer network. The computer network having a central server, the central server having a processor, data storage, such as databases and memories, and communications features to allow wired or wireless communication with various parts of the networks, including terminals and any 
Claims 2-10 and Claims 12-20 depend from Claim 1 and Claim 11, respectively and inherit the deficiencies of their parent claims. Therefore, Claims 1-20 are rejected under 35 U.S.C. 112(a). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a 
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a 
Claims 1-20 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for coordinating local deliveries) and “a machine” (system for coordinating local deliveries) categories.
Regarding Claims 1-20, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A method of coordinating item delivery, comprising: 
receiving, …, a request to transport an item, the request including at least one of a pickup location and a delivery location; 
identifying a delivery vehicle of a plurality of delivery vehicles based on a proximity of the delivery vehicle to the pickup location; 
determining, …, whether the identified delivery vehicle is part of the distribution network or is associated with a third party network; 
when the identified delivery vehicle is part of the distribution network: 
generating a notification to the identified delivery vehicle that the pickup location has been added to an itinerary of the identified delivery vehicle, and 
updating a routing of the identified vehicle based on the pickup location and the delivery location; 
when the identified delivery vehicle is a third party vehicle of the third party network: 
generating, …, a first inquiry to … requesting confirmation that the identified vehicle will transport the item; and 
receiving a response to the first generated inquiry; and 
generating a confirmation including an identifier of the identified delivery vehicle.
	The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, identifying, determining, generating, and updating a routing of the identified vehicle are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 1 recites additional elements – “in a server of a distribution network” and “a server of the 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2-7 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 by defining “wherein the request further indicates one or more of: an urgency or priority of the item; a requested delivery time for the item; transportation constraints for the item; and a value of the item” in Claim 2, by defining “wherein the transportation constraints for the item include: a Claim 3, by defining “wherein identifying the delivery vehicle is further based on filtering the plurality of delivery vehicles according to at least one of the urgency or priority of the item, the requested delivery time for the item, the transportation constraints for the item, and the value of the item” in Claim 4, by defining “wherein the request further includes a selection of the distribution network or the third party network and wherein identifying the delivery vehicle is further based on the selection of the distribution network or the third party network” in Claim 5, by defining “wherein when the selection identifies the distribution network, the identified delivery vehicle is identified from a first subset of the plurality of delivery vehicles, the first subset including only vehicles associated with the distribution network, and when the selection identifies the third party network, the identified delivery vehicle is identified from a second subset of the plurality of delivery vehicles, the second subset including only third party vehicles associated with the third party network” in Claim 6, and by defining “wherein identifying the delivery vehicle further comprises identifying one or both of the pickup location and the delivery location along a route of the identified delivery vehicle” in Claim 7. These dependent claims do not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.
Claim 8 recites the following limitations:
The method of claim 1, wherein the response includes a rejection indicating that the identified delivery vehicle rejects the inquiry and, further comprising, in response to the received rejection: 
identifying a second delivery vehicle of the plurality of delivery vehicles based on a proximity of the second delivery vehicle to the pickup location; 
determining whether the second identified delivery vehicle is part of the distribution network or the third party network; 
when the second identified delivery vehicle is part of the distribution network: 
generating, …, a notification to the second identified delivery vehicle that the pickup location has been added to an itinerary of the second identified delivery vehicle, and 
updating a routing of the second identified vehicle based on the pickup location and the delivery location; -3-Application No.: 16/810145 Filing Date:March 5, 2020 
when the second identified delivery vehicle is associated with the third party network: 
generating, …, a second inquiry to …, requesting confirmation that the second identified vehicle will transport the item, and 
receiving a second response to the second generated inquiry.
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. Claim 8 
Claim 9 recites the following limitations:
The method of claim 1, further comprising generating location updates for the identified delivery vehicle before and after pickup of the item.
Claim 9 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim 10 recites the following limitations:
The method of claim 1, further comprising determining a minimum deviation route of the identified delivery vehicle based on an original route of the identified delivery vehicle and updating the original route to include the minimum deviation route.
Claim 10 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim 11 recites the following limitations:
A system for coordinating item delivery, the system comprising: 
… configured to receive a request to transport an item, the request including at least one of a pickup location and a delivery location; 
… configured to: 
identify a delivery vehicle of a plurality of delivery vehicles based on a proximity of the delivery vehicle to the pickup location; 
determine whether the identified delivery vehicle is part of the distribution network or [
when the identified delivery vehicle is part of the distribution network: 
generate a notification to the identified delivery vehicle that the pickup location has been added to an itinerary of the identified delivery vehicle, and 
update a routing of the identified vehicle based on the pickup location and the delivery location; 
when the identified delivery vehicle is associated with third party network: -4-Application No.: 16/810145 Filing Date:March 5, 2020 
generate a first inquiry to … requesting confirmation that the identified vehicle will transport the item, and receiving a response from … to the first generated inquiry; and 
generate a confirmation including an identifier of the identified delivery vehicle.
The limitations for Claim 11 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of receiving, identifying, determining, generating, and updating a routing of the identified vehicle are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Claim 11 recites additional elements – “a user interface of a distribution network”, “a processor 
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 12-17 are directed to substantially the same abstract idea as Claim 11 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 11 by defining “wherein the request further indicates one or more of: an urgency or priority of the item; a requested delivery time for the item; transportation constraints for the item; and a value of the item” in Claim 12, by defining “wherein the transportation constraints for the Claim 13, by defining “the processor circuit configured to identify the delivery vehicle comprises … configured to filter the plurality of delivery vehicles according to at least one of the urgency or priority of the item, the requested delivery time for the item, the transportation constraints for the item, and the value of the item” in Claim 14, by defining “wherein the request further includes a selection of the distribution network or the third party network and wherein identifying the delivery vehicle is further based on the selection of the distribution network or the third party network” in Claim 15, by defining “wherein when the selection identifies the distribution network, the identified delivery vehicle is identified from a first subset of the plurality of delivery vehicles, the first subset including only vehicles associated with [Claim 16, and by defining “wherein the processor circuit configured to identify the delivery vehicle comprises … configured to identify one or both of the pickup location and the delivery location along a route of the identified delivery vehicle” in Claim 17. Claims 12-13 and 15-16 do not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, these claims are not patent eligible.
Claims 14 and 17 recite one additional element – “the processor circuit”. This additional element amounts to no more than mere instructions to apply the exception 
Claim 18 recites the following limitations:
The system of claim 11, wherein the response includes a rejection indicating that the identified delivery vehicle rejects the inquiry and wherein the processor circuit is further configured to, in response to the received rejection: 
identify a second delivery vehicle of the plurality of delivery vehicles based on a proximity of the second delivery vehicle to the pickup location; 
determine whether the second identified delivery vehicle is associated with the first delivery service or the second delivery service; 
when the second identified delivery vehicle is part of the distribution network: 
generate a notification to the second identified delivery vehicle that the pickup location has been added to an itinerary of the second identified delivery vehicle, and 
update a routing of the second identified vehicle based on the pickup location and the delivery location; 
when the second identified delivery vehicle is associated with the third party network: 
generate a second inquiry to … requesting confirmation that the second identified vehicle will transport the item, and receiving a second response to the second generated inquiry.
Claim 18 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. Claim 18 recites one additional element – “the server of the third party network”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amounts to no more than mere instructions to apply the exception using a generic computer component. Moreover, the additional recited limitations of this dependent claim do not provide an inventive concept because claims that merely use a computer as a tool to perform the abstract idea cannot provide an inventive concept. As a result, this dependent claim is not patent eligible.
Claim 19 recites the following limitations:
The system of claim 11, wherein the processor circuit is further configured to generate location updates for the identified delivery vehicle before and after pickup of the item.
Claim 19 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim does not recite additional elements to evaluate at Steps 2A, Prong
Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim 20 recites the following limitations:
The system of claim 11, wherein the processor circuit is further configured to determine a minimum deviation route of the identified delivery vehicle based on an original route of the identified delivery vehicle and updating the original route to include the minimum deviation route.
Claim 20 is directed to substantially the same abstract idea as Claim 11 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim does not recite additional elements to evaluate at Steps 2A, Prong Two or 2B, and thus they do not integrate the abstract idea into practical application or do not amount to significantly more than the abstract idea. Therefore, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berdinis et al. (US PG Pub. No. 2018/0211217 A1; hereinafter "Berdinis") in view of Verma et al. (US PG Pub. No. 2018/0260752 A1; hereinafter "Verma").
Regarding Claim 1, Berdinis teaches a method of coordinating item delivery, comprising: receiving, in a server of a distribution network, a request to transport an item, the request including at least one of a pickup location and a delivery location (See “The shipper devices 10 can be used by shippers to interact with the shipment system 1 and coordinate shipments for the shipper. As an example, a shipper device 10 can transmit, to the shipment system 1, data corresponding to a request for shipment (e.g., referred to herein as a shipment request), which can include information related to a shipment, such as a pickup location, a delivery location, and other characteristics or parameters, such as described with respect to FIG. 2. The shipment system 1 can receive the shipment request ...” in Paragraph [0027], “The shipment system 1 can be implemented on a set of computing systems, such as one or more servers…” in Paragraph [0025], and “As illustrated in FIG. 7, the shipment system 1 can receive, over one or more networks, a shipment request from a shipper device 701. The shipment request can include data about the shipment, including … location information for the shipment…” in Paragraph [0077]); identifying a delivery vehicle of a plurality of delivery vehicles based on a proximity of the delivery vehicle to the pickup location (See “The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request.” in Paragraph [0077] and “Data from the sensors 520 can be used by the matching engine 130 and/or the shipment selection and execution module 508 to determine the availability of a truck/driver to execute a shipment. For example, the sensors 520 can indicate if a location of the truck/driver is within range to arrive at the requested pickup location at the requested pickup time …” in Paragraph [0054]); determining, in the server of the distribution network, whether the identified delivery vehicle is part of the distribution network or is associated with a third party network (See “The shipment system 1 can perform a matching process to determine which dispatcher or carrier should provide the shipment service based on a set of data." in Paragraph [0027] and “Referring back to FIG. 1, through the device interface 100, the shipment system 1 can communicate with the shipper devices 10, dispatcher devices 20, and carrier devices 30 to coordinate shipments (for example, using the process shown in FIG. 2)... Further, information received from dispatcher devices 20 and carrier devices 30 regarding carriers that may be available to execute shipments, their capabilities, or their availability/willingness to carry a shipment, can be stored in a carrier database 120. A matching engine 130 can receive information from … the carrier database 120 (and/or the carrier device 30) and identify one or more carriers that may be suitable for executing individual shipment requests.” in Paragraph [0031]. It can be seen that the shipment system 1 can determine whether the identified delivery vehicle is part of the distribution network or is associated with a third party network by checking the carrier database 120.); when the identified delivery vehicle is a third party vehicle of the third party network: generating, in the server of the distribution network, a first inquiry to a server of the third party network requesting confirmation that the identified vehicle will transport the item; and receiving a response to the first generated inquiry; and generating a confirmation (See “As shown in FIGS. 1 and 2, the shipment system 1 can communicate with the carrier/dispatcher devices 20, 30 to facilitate the shipment of freight. As discussed with respect to FIG. 2, at an initial stage, the carrier/dispatcher devices 20, 30 can be used to agree or refuse to execute a shipment invitation. For example, in some embodiments, an application or other software installed on the including an identifier of the identified delivery vehicle (See “In some examples, the carrier/driver devices 20, 30 can interact with components on the truck (or other vehicles) or communicate with a computing system of the truck that interacts with the components. For example, the truck can generate and store data (for example, stored in the data processing module 502 or other memory resource), such as its make, model, and year, and other static data… and/or other characteristics of the vehicle.” in Paragraph [0052]. It can be seen that the carrier/driver devices 20, 30 is capable of generating a confirmation including an identifier of the identified delivery vehicle.)
Berdinis does not explicitly teach; however, Verma teaches when the identified delivery vehicle is part of the distribution network: generating a notification to the identified delivery vehicle that the pickup location has been added to an itinerary of the identified delivery vehicle (See “In case, when a new assignment arises, a , and updating a routing of the identified vehicle based on the pickup location and the delivery location (See “Further, the resource management system 101 of the plurality of hubs 102 may identify a route for the container for the delivery of the new content based on current location of the container, characteristics of the route, ... In a non-limiting embodiment, the route characteristics may include details of the delivery location, ...” in Paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery coordination process of Berdinis to include generating notifications and updating route, as taught by Verma, in order to provide an effective utilization of the available resources and timely deliveries of both existing and new assignments (See Paragraph [0022] of Verma
Regarding Claim 2, Berdinis in view of Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches wherein the request further indicates one or more of: an urgency or priority of the item; a requested delivery time for the item; transportation constraints for the item; and a value of the item (See “The shipment request can include information such as a date and a time (or window of time) and location to pickup and/or deliver the freight. Additionally, the shipment request can include more detailed information such as an identifier (ID) of the shipper or shipper device 10, the content of the freight, the weight and size of the freight, an estimated value of the freight, a required insurance for the freight, equipment required to guarantee the safety of the freight such as stabilizing straps, and other characteristics.” in Paragraph [0034]).
Regarding Claim 3, Berdinis in view of Verma teaches all the limitations of Claims 1 and 2 as described above. Berdinis also teaches wherein the transportation constraints for the item include: a size of the item; a weight of the item; environmental constraints of the item; and privacy constraints of the item 
Regarding Claim 4, Berdinis in view of Verma teaches all the limitations of Claims 1, 2, and 3 as described above. Berdinis also teaches wherein identifying the delivery vehicle is further based on filtering the plurality of delivery vehicles according to at least one of the urgency or -2-Application No.: 16/810145priority of the item, the requested delivery time for the item, the transportation constraints for the item, and the value of the item (See “An example method for assigning a shipment request using the matching engine 130 is depicted in FIG. 7. As illustrated in FIG. 7, the shipment system 1 can receive, over one or more networks, a shipment request from a shipper device 701. The shipment request can include data about the shipment, including an identifier of the shipper and/or shipper device 10, the freight or shipment information (e.g., type, size, weight, etc.), location information for the shipment, shipment pickup and/or destination date and/or time information, required equipment or truck size data, the entity or person to ship the shipment to, and/or other data. The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request. For example, the matching engine 130 can filter for carriers having suitable equipment to execute the shipment request 702. The matching engine 130 can also filter for carriers able to arrive at the pickup location for the shipment request at the shipment time 703 (based, for example, on the carrier's current position and shipments currently being executed).” in Paragraph [0077]).
Regarding Claim 5, Berdinis in view of Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches wherein the request further includes a selection of the distribution network or the third party network (See and wherein identifying the delivery vehicle is further based on the selection of the distribution network or the third party network (See “Data received from the shipper devices 10, such as shipment requests, shipper preferences, ..., can be stored in a shipment database 110 ... A matching engine 130 can receive information from the shipment database 110 (and/or the shipper device 10) ... and identify one or more carriers that may be suitable for executing individual shipment requests.” in Paragraph [0031]. It can be seen that the matching engine is capable of identifying the delivery vehicle based on the selection of the distribution network or the third party network (e.g. shipper preferences or indication of preferences for certain carriers).)
Regarding Claim 6, Berdinis in view of Verma teaches all the limitations of Claims 1 and 5 as described above. Berdinis also teaches wherein when the selection identifies the distribution network (See “Further, the shipper devices 10 can indicate preferences for certain carriers (for example, carriers that are considered more reliable or familiar with a shipper's particular requirements).” in Paragraph [0032] wherein the “indication of preferences for certain carriers” is considered to be the “selection of the distribution network”), the identified delivery vehicle is identified from a first subset of the plurality of delivery vehicles, the first subset including only vehicles associated with the distribution network (See “The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of , and when the selection identifies the third party network (See “Further, the shipper devices 10 can indicate preferences for certain carriers (for example, carriers that are considered more reliable or familiar with a shipper's particular requirements)." in Paragraph [0032] wherein the "indication of preferences for certain carriers" is considered to be the "selection of the third party network"), the identified delivery vehicle is identified from a second subset of the plurality of delivery vehicles, the second subset including only third party vehicles associated with the third party network (See “The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request. For example, the matching engine 130 can filter for carriers having suitable equipment to execute the shipment request 702. The matching engine 130 can also filter for carriers able to arrive at the pickup location for the shipment request at the shipment time 703 (based, for example, on the carrier's current position and shipments currently being executed) ... Still further, depending on implementation, the matching engine 130 
Regarding Claim 7, Berdinis in view of Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches wherein identifying the delivery vehicle further comprises identifying one or both of the pickup location and the delivery location along a route of the identified delivery vehicle (See “The road information database 140 can be used by the matching engine 130 to facilitate the determination of appropriate and preferred routes for delivering freight from a pickup location to a delivery location. For example, the shipment system 1 can identify a set of different routes between the pickup and delivery locations, …” in Paragraph [0096]. It can be seen that the shipment system is capable of identifying the pickup and delivery location along a route of the identified delivery vehicle.)
Regarding Claim 8, Berdinis in view of Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches wherein the response includes a rejection indicating that the identified delivery vehicle rejects the inquiry (See “As discussed with respect to FIG. 2, at an initial stage, the carrier/dispatcher devices 20, 30 can be used to agree or refuse to execute a shipment invitation. For example, in some embodiments, an application or other software installed on the carrier/dispatcher devices 20, 30 can receive a message (for example, through the communication devices 506) describing the shipment request and asking for an agreement to execute the request, and similarly to transmit a message back ... refusing the invitation.” in Paragraph [0049]) and, further comprising, in response to the received rejection: identifying a second delivery vehicle of the plurality of delivery vehicles based on a proximity of the second delivery vehicle to the pickup location (See “The matching engine 130 can access the carrier database 120 to identify one or more carriers capable of executing the shipment request based on carrier information and data from the shipment request.” in Paragraph [0077] and “Data from the sensors 520 can be used by the matching engine 130 and/or the shipment selection and execution module 508 to determine the availability of a truck/driver to execute a shipment. For example, the sensors 520 can indicate if a location of the truck/driver is within range to arrive at the requested pickup location at the requested pickup time ...” in Paragraph [0054]); determining whether the second identified delivery vehicle is part of the distribution network or the third party network (See “The shipment system 1 can perform a matching process to determine which dispatcher or carrier should provide the shipment service based on a set of data." in Paragraph [0027] and “Referring back to FIG. 1, through the device interface 100, the shipment system 1 can communicate with the shipper devices 10, dispatcher devices 20, and carrier devices 30 to coordinate shipments (for example, using the process shown in FIG. 2)... Further, information received from dispatcher devices 20 and carrier devices 30 regarding carriers that may be available to execute shipments, their capabilities, or their availability/willingness to carry a shipment, can be stored in a carrier database 120. A matching engine 130 can receive information from … the carrier database 120 (and/or the carrier device 30) and identify one or more carriers that may be suitable for executing individual shipment requests.” in Paragraph [0031]. It can be seen that the shipment system 1 can determine whether the second identified delivery vehicle is part of the distribution network or is associated with a third party network by checking the carrier database ; when the second identified delivery vehicle is associated with the third party network: generating, in the server of the distribution network, a second inquiry to the server of the third party network, requesting confirmation that the second identified vehicle will transport the item, and receiving a second response to the second generated inquiry (See “As shown in FIGS. 1 and 2, the shipment system 1 can communicate with the carrier/dispatcher devices 20, 30 to facilitate the shipment of freight. As discussed with respect to FIG. 2, at an initial stage, the carrier/dispatcher devices 20, 30 can be used to agree or refuse to execute a shipment invitation. For example, in some embodiments, an application or other software installed on the carrier/dispatcher devices 20, 30 can receive a message (for example, through the communication devices 506) describing the shipment request and asking for an agreement to execute the request, and similarly to transmit a message back accepting or refusing the invitation.” in Paragraph [0049], “FIG. 5 depicts a block diagram of components of an example carrier device 30, in the context of a carrier device that is integral with the vehicle or in communication with vehicle components. As an alternative, the carrier device 30 can receive data from another device coupled to the vehicle, such as a computing system of the vehicle or an electronic logging device (ELD), for example.” in Paragraph [0047], and “The shipment system 1 can be implemented on a set of computing systems, such as one or more servers…” in Paragraph [0025]).
Berdinis does not explicitly teach; however, Verma teaches when the second identified delivery vehicle is part of the distribution network: generating, in the server of the distribution network, a notification to the second identified delivery vehicle that the pickup location has been added to an itinerary of the second identified delivery vehicle (See “In case, when a new assignment arises, a container may be determined which may perform the task of delivering contents associated with the new assignment. In an embodiment, delivering contents may include picking the contents from a nearest hub of the content delivery system and delivering to associated user.” in Paragraph [0022] and “Further, whenever a request for delivering a new content appears in any of the plurality if hubs 102, the resource management system 101 of the respective hub, may determine a container from the plurality of containers 105 for delivering of the new content. .. In an embodiment, the details associated with the delivery of the new content comprises pickup location of the new content, drop location of the new content, ...” in Paragraph [0025]. It can be seen that the resource management system 101 is capable of generating notifications to the second identified delivery vehicle (e.g. container) that the pickup location has been added to the itinerary of the second delivery vehicle.), and updating a routing of the second identified vehicle based on the pickup location and the delivery location (See “Further, the resource management system 101 of the plurality of hubs 102 may identify a route for the container for the delivery of the new content based on current location of the container, characteristics of the route, ... In a non-limiting embodiment, the route characteristics may include details of the delivery location, ...” in Paragraph [0025]).
 -3-Application No.: 16/810145	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery coordination process of
Berdinis to include generating notifications and updating route, as taught by Verma, in order to provide an effective utilization of the available resources and timely deliveries of both existing and new assignments (See Paragraph [0022] of Verma). Filing Date:March 5, 2020
Regarding Claim 9, Berdinis in view of Verma teaches all the limitations of Claim 1 as described above. Berdinis also teaches generating location updates for the identified delivery vehicle before and after pickup of the item (See “The carrier devices 30 can also facilitate recording the activities of a human operator of a truck during a shipment, including shipment-related activities before or after picking up and/or delivering the shipment, such as preparing for and driving to/from the pickup/delivery locations.” in Paragraph [0071] and “The carrier device 30 can also perform additional functions, such as reporting the current status of the truck (including its current location and condition using resources of the carrier device 30 or through communication with other devices coupled to the truck) ...” in Paragraph [0029]).
Regarding Claim 10, Berdinis in view of Verma teaches all the limitations of Claim 1 as described above. Berdinis does not explicitly teach; however, Verma teaches determining a minimum deviation route of the identified delivery vehicle based on an original route of the identified delivery vehicle (See “The container may be determined based on the monitoring of the plurality of parameters of the plurality of containers 105, details associated with delivery of the new content and amount of route deviation from the pre-defined route by the container for delivery of the new content.” in Paragraph [0025] wherein the “amount of route deviation” is considered to be “the minimum deviation route”, “In an embodiment, the resource management system 101 of the retailer hub 3032 may determine the amount of route deviation the  and updating the original route to include the minimum deviation route (See “Further, the resource management system 101 of the plurality of hubs 102 may identify a route for the container for the delivery of the new content based on current location of the container, characteristics of the route, time taken to traverse the location associated with the delivery of the new content at different time of a day.” in Paragraph [0025]. It can be seen that the resource management system 101 is capable of updating the original route to include the minimum deviation route.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery coordination process of Berdinis to include determination of minimum deviation route based on the original route and update to the original route, as taught by Verma, in order to provide an effective utilization of the available resources and timely deliveries of both existing and new assignments (See Paragraph [0022] of Verma).
Claims 11-20 are system claims corresponding to method Claims 1-10. All of the limitations in Claims 11-20 are found reciting the same scopes of the respective limitations in Claims 1-10. Accordingly, Claims 11-20 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1-10, respectively set forth above. Additionally, Berdinis teaches a system for coordinating item delivery, the system comprising: a user interface of a distribution network configured to …; a processor circuit of the distribution network configured to: .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        

1/4/2022